DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 18-27 and 40-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to claim s1, and 40, it is unclear from the claim language how the steps of dispensing a reaction mixture, ejecting the caps and tips and the step of capping the RV [in claim 1], as well as the step of ‘introducing a reaction mixture’ [in claim 40], can be performed in the absence of any pressure source connected to the pipettor, as well as without a controller connected to motors/drives and programmed accordingly. Similarly, it is unclear whether or not the step of picking up the RV cap ‘using the pipettor’, means that the pipettor must be further configured for aspiration [i.e., connected to a vacuum source]. 
	In claim 19, ‘the ejecting’ lacks antecedent basis. It is further unclear how the step of moving can be performed without involvement of at least one motor. 
	Claim 20 requires the method to ‘occur’ in a ‘sample analysis system’. It is not clear whether or not this means that the system must include an analyzer. It is also unclear how the system must be inter-related with the components set forth in the preceding claims [i.e., the pipettor, RV, et cetera]. The same consideration applies to  claim 21, with respect to the ‘sample analysis unit’. 
	Referring to claim 22, it is unclear what active, positive steps must configure the mixture as a ‘rea-time’/’amplification’ one, as well as what features must define the ‘sample analysis unit’ as a ‘real-time nucleic acid amplification and detection system’, as recited. It is further unclear how the ‘real-time nucleic acid amplification and detection system’ must be inter-related with the ‘sample analysis system’ recited in the preceding claims. 
	In claim 23, the combination of a broader term, the ‘opening’, with the narrower term, the ‘well’, does not clearly set forth the metes and bounds of the patent protection sought. 
	In claims 25-26, it is not clear what features within active, positive step must ensure that the cap is inserted ‘sealingly ‘ or ‘non-sealingly’ as recited.
	In claim 27, ‘the void volume’ lacks antecedent basis. It is further unclear whether or not the recitation of the ‘circumferential’ space means that the reaction chamber must be circular.  
	Additionally, in claims 25, 26, 27, 40, 41, ‘the RV plug’’ lacks antecedent basis. It is also unclear how the ‘RV plug’ must be structurally inter-related with the RV plug portion’. Furthermore, in claim 40, ‘the void volume’ lacks antecedent basis. It is further unclear whether or not the recitation of the ‘circumferential’ space means that the reaction chamber must be circular. It also appears that the ‘plug portion of the RV’ [line 4] is an error, and the plug portion of the RV cap was actually meant. 
	In claim 41, it is not clear what active, positive steps of the claimed method must provide for the conditional result as recited. 
	Similarly, in claim 42 it is unclear what active, positive steps must ensure that the introduced mixture has the volume within the range recited. 

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 18-23 , 27and 40-41 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Knight [US 20140272989]. 
With respect to claims 18-22, 27  and , 40-41, Knight discloses methods of processing mixtures in an analytical system where, as illustrated in Figures 3A-B, a reaction mixture can be dispensed into a circular conical reaction chamber of a reaction vessel / RV 100 from a pipette tip 310 mated with a pipettor 300 that is configured for picking up, ejecting,  transporting  and  inserting caps 200 and  tips 310 as recited [see paragraphs [0049], [0053], [0104]];. Figures 3A , B also show the cap 200 having a lower convex  plug portion [not indexed] that, during the insertion into the reaction chamber, can displace the air from the void volume as recited. 
As to claim 23, Figure 4B further shows wells/openings 430 [first or second locations] of a sample preparation cartridge present in the sample analysis system.

Drawings

6.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the pipettor and pipette tip, structurally inter-related as recited; as well as the outer groove wall, the radial groove, the lower wall projection, the inward/outward projecting ridges, the ledge
and the barrel ‘interfaces, as recited, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Conclusion

7.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NATALIA LEVKOVICH/           Primary Examiner, Art Unit 1798